  Case 19-25299         Doc 15       Filed 09/19/19 Entered 09/19/19 15:14:39         Desc Main
                                       Document     Page 1 of 3


                   IN THE UNITED STATES BANKRUPTCY COURT
            FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

In Re:                                         )       Case No.: 19-25299
                        Marcus K Graves        )
                                               )       Chapter 13
                                               )
                        Debtor.                )       Judge Donald R Cassling


                                        NOTICE OF MOTION

TO:      Marcus K Graves, 1109 Tall Timbers Rd, Apt 101 Schaumburg, IL 60173 via US mail
         Trustee Tom Vaughn via ECF clerk’s electronic delivery system
         U.S. Trustee, 219 S. Dearborn Suite 873, Chicago, IL 60604 via ECF clerk’s electronic
         delivery system
         See attached service list

       PLEASE TAKE NOTICE that on September 26, 2019 at 9:30 AM I shall appear before
the Honorable Donald R Cassling at the Dirksen Federal Court, 219 S. Dearborn, Courtroom
619, Chicago, Illinois, 60604 or any judge presiding and then and there present the Motion, a
copy of which is attached hereto.

                                                       By:   /s/ David H. Cutler
                                                             David H. Cutler
                                                             Counsel for Debtor(s)
                                                             Cutler & Associates, Ltd.
                                                             4131 Main St,
                                                             Skokie, IL 60076
                                                             Phone: (847) 673-8600



                                     CERTIFICATE OF SERVICE

        I, David H. Cutler, hereby certify that I caused to be served, electronically or through
U.S. Mail, a copy of the foregoing Notice upon the parties named above on September 19, 2019
before the hour of 6:00 p.m.


                                                       By:   /s/ David H. Cutler
                                                             David H. Cutler, esq.,



                                                   1
  Case 19-25299         Doc 15      Filed 09/19/19 Entered 09/19/19 15:14:39           Desc Main
                                      Document     Page 2 of 3


                     IN THE UNITED STATES BANKRUPTCY COURT
              FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

In Re:                                         )       Case No.: 19-25299
                        Marcus K Graves        )
                                               )       Chapter 13
                                               )
                        Debtor(s)              )       Judge Donald R Cassling


                                    MOTION TO EXTEND STAY

         NOW COMES the Debtor, Marcus K Graves, by and through his attorneys, the law

         office of CUTLER & ASSOCIATES, LTD., and in support of his Motion, states as

         follows:

         1)    The Court has jurisdiction over the proceeding pursuant to 28 USC 1334 and the is

               a “core proceeding” under 28 USC 157(b)(2).

         2)    The Debtor filed for relief under Chapter 13 of the United States Bankruptcy Code

               on September 6, 2019.

         3)    The Debtor proposed a plan that will repay 100% to his general unsecured creditors

               with a payment of $775.00 for 60 months.

         4)    Within a year of this filing, the Debtor had a prior Chapter 13 case, that was filed on

               September 6, 2018 and subsequently converted to a Chapter 7 on December 4, 2018

               and the Chapter 7 case was discharged on March 12, 2019, Case No: 18-25226.

         5)    In the prior case, Debtor converted his Chapter 13 filing to a Chapter 7 and he was

               successfully discharged, however he was left with debts that were not discharged.

         6)    In the instant case, Debtor will be paying his debts which were not discharged

               through the Chapter 7 in a Chapter 13 plan of reorganization and he intends to make

               his plan payments to pay his creditors in a timely manner.


                                                   2
  Case 19-25299          Doc 15   Filed 09/19/19 Entered 09/19/19 15:14:39          Desc Main
                                    Document     Page 3 of 3


          7)   In the instant case, Debtor’s income is steady and he will be on payroll control to

               ensure timely plan payments, an order for payroll was entered on September 12,

               2019.

          8)   In the instant case, Debtor has had a change in circumstances, he has been

               successfully discharged from a Chapter 7 bankruptcy, he intends to make timely

               plan payments via a payroll control order to repay his debts which were not

               discharged in the prior case, his income is steady and he can afford the monthly

               Trustee plan payments in a feasible chapter 13 plan.

          9)   Debtor has provided this Honorable Court with an affidavit of change and income

               and expense schedules, see the attached Affidavit and schedules I and J from his

               previous chapter 13 and 7 bankruptcy cases, and the schedules I and J from his

               current chapter 13 bankruptcy case. See Affidavit and Exhibits A, B and C

               respectively.

          WHEREFORE, the Debtor prays that this the Honorable Court enter an Order Extending

the Automatic Stay, and for such further relief that the Honorable Court may deem just and

proper.


Dated: 9/19/19                                        Respectfully Submitted,

                                                      By:    /s/ David H. Cutler
                                                             David H. Cutler, esq.,
                                                             Counsel for Debtor(s)
                                                             Cutler & Associates, Ltd.
                                                             4131 Main St, Skokie, IL 60076
                                                             Phone: (847) 673-8600




                                                  3
